     Case 4:20-cv-01731 Document 50 Filed on 08/20/21 in TXSD Page 1 of 1
                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                 IN THE UNITED STATES DISTRICT COURT                 August 20, 2021
                  FOR THE SOUTHERN DISTRICT OF TEXAS                Nathan Ochsner, Clerk
                           HOUSTON DIVISION




PRINCE GREEN,                         §
TDCJ #1194396,                        §
                                      §
                 Plaintiff,           §
                                      §       CIVIL ACTION NO. H-20-1731
v.                                    §
                                      §
JEFFERY RICHARDSON,                   §
                                      §
                 Defendant.           §




                              FINAL JUDGMENT



     For the reasons set forth in the court's Memorandum Opinion

and Order entered on this date,           this action is DISMISSED WITH

PREJUDICE.

     This is a FINAL JUDGMENT.

     SIGNED at Houston, Texas, on this 20th day of August, 2021.




                                                   SIM LAKE
                                     SENIOR UNITED STATES DISTRICT JUDGE
